      Case 2:20-cv-00120 Document 1 Filed 02/11/20 Page 1 of 4 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION


 JAY HANNAH,

                     Plaintiff,                                              2:20-cv-120
                                                           Civil Action No. _____________

         v.

 UNITED PARCEL SERVICE, INC.,

                     Defendant.


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant United Parcel Service, Inc.

(“UPS” or “Defendant”), through its undersigned counsel, hereby gives notice of removal of the

above-captioned action from the Circuit Court of Wood County, West Virginia to the United States

District Court for the Southern District of West Virginia, Charleston Division. For the reasons

stated below, removal of this action is proper because Plaintiff purports to allege violations of the

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”). Therefore, this Court has

federal question jurisdiction pursuant to 28 U.S.C. § 1331. As grounds for removal, Defendant

further states as follows:

                                   STATE COURT ACTION

       1.      Plaintiff Jay Hannah commenced this action by filing a Complaint on or about

January 13, 2020 against UPS in the Circuit Court of Wood County, West Virginia, captioned Jay

Hannah v. United Parcel Service, Inc., Civil Action No. 20-C-3.

       2.      Plaintiff alleges in his Complaint that he suffered a disabling back injury while

working at UPS, and UPS failed to accommodate him and discriminated against him by placing
      Case 2:20-cv-00120 Document 1 Filed 02/11/20 Page 2 of 4 PageID #: 2



him out of work until he could return without restrictions. (See Exhibit A.) Plaintiff’s Complaint

asserts two claims against UPS pursuant to Title I of the ADA, 42 U.S.C. § 12101, et seq.: (1)

Failure to accommodate, and (2) disability discrimination. (Id.) The Complaint does not include

any claims pursuant to State law.

       3.      UPS’s registered agent was served with the Summons and Complaint by certified

mail on January 15, 2020. The instant Notice of Removal is timely, in that it is being filed within

thirty (30) days from the date UPS was served with the Summons and Complaint. See 28 U.S.C.

§1446(b).

       5.      A true and correct copy of the Summons and Amended Complaint served on UPS

in this matter are attached hereto as Exhibit A. No other pleadings or discovery have been served

in this action, nor has any court order been entered. A copy of the most recent docket sheet from

the Wood County Circuit Clerk is attached hereto as Exhibit B.

                                  GROUNDS FOR REMOVAL

       6.      This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. §

1331, which provides that the district courts shall have original jurisdiction over “all civil actions

arising under the Constitution, laws, or treaties of the United States.” This action may be removed

to this Court pursuant to 28 U.S.C. §§ 1441 and 1446 in that it raises a federal question.

       7.      The Complaint clearly cites to the ADA, 42 U.S.C. § 12101, et seq., as the basis for

both of Plaintiff’s claims against UPS. Thus, there is no question that the lawsuit “arises under”

federal law and invokes the Court’s federal question jurisdiction pursuant to 28 U.S.C. § 1331.

                                 REMOVAL REQUIREMENTS

       8.      Plaintiff originally filed this action in the Circuit Court of Wood County, West

Virginia, and accordingly, pursuant to 28 U.S.C. §§ 129, 1441(a), the Charleston Division of the




                                                  2
      Case 2:20-cv-00120 Document 1 Filed 02/11/20 Page 3 of 4 PageID #: 3



United States District Court for the Southern District of West Virginia is the proper forum for

removal.

       9.      In accordance with 28 U.S.C. § 1446(a), all process, pleadings, and orders that have

been served upon Defendant to date in this matter are attached to this Notice of Removal as Exhibit

A. A copy of the Circuit Court docket sheet is attached hereto as Exhibit B.

       10.     This Notice of Removal has been signed by counsel for Defendant, in compliance

with the requirements of 28 U.S.C. §1446(a) and Rule 11 of the Federal Rules of Civil Procedure.

       11.     In accordance with 28 U.S.C. § 1446(d), a true and complete copy of this Notice of

Removal will be filed with the Clerk of the Circuit Court of Wood County, West Virginia and

served upon Plaintiff.

       WHEREFORE, Defendant United Parcel Service, Inc. removes the above-captioned action

to this Court, and respectfully requests that this Court accept jurisdiction of this action and that

this action be henceforth placed on the docket of this Court for all further proceedings as though

the same action had been originally commenced in this Court.


Dated: February 11, 2020
                                                  Respectfully submitted,

                                                  LITTLER MENDELSON, P.C.

                                                  /s/ Richard M. Wallace
                                                  Richard M. Wallace (WV Bar No. 9980)
                                                  Kameron T. Miller (WV Bar No. 10774)
                                                  LITTLER MENDELSON, P.C.
                                                  Chase Tower
                                                  707 Virginia Street, E.
                                                  Suite 1010
                                                  Charleston, WV 25301
                                                  Telephone: 304.599.4600
                                                  Facsimile: 304.599.4650

                                                  COUNSEL FOR DEFENDANT
                                                  United Parcel Service, Inc.


                                                 3
        Case 2:20-cv-00120 Document 1 Filed 02/11/20 Page 4 of 4 PageID #: 4



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION


 JAY HANNAH,

                         Plaintiff,                                                   2:20-120
                                                                    Civil Action No. ____________

           v.

 UNITED PARCEL SERVICE, INC.,

                         Defendant.


                                      CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 11th day of February, 2020, a true and correct

copy of the foregoing Notice of Removal was filed via the Court’s electronic filing system. Notice

of filing will be performed by the Court’s electronic filing system, and the following parties may

access the document through the electronic filing system:

                                           Hoyt Glazer, Esquire
                                      Law Office of Hoyt Glazer, PLLC
                                        618 Tenth Street, Suite 105
                                          Huntington, WV 25701

                                            Counsel for Plaintiff



                                                  /s/ Richard M. Wallace
                                                  Richard M. Wallace (WV Bar No. 9980)

4852-6728-3891.1 101666.1017
